DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haala (US 5,671,546).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Haala, as teaching:
a system for drying a material under a partial vacuum (see title and abstract) comprising: 
a chamber 62 having a volume, a first end, and a second end opposite the first end (expressly shown in figure 3); 
a depressurization system 46, 50 connected to the first end of the chamber; 
an adjustable valve opening 61, 54 on the second end of the chamber, the opening having an area (expressly shown in figure 3); 
a heating device within the chamber (expressly disclosed in column 2 lines 6-14 and column 6 lines 1-14 wherein in the disclosed heat inherently meets the claimed heating device because heat causes drying within a chamber as claimed); and 
a control device 28, 38 connected to the depressurization system, the heating device, and the adjustable valve opening, 
wherein the control device controls the area of the adjustable valve opening and the depressurization system such that a predetermined exchange rate of air through the chamber and a pressure are maintained (expressly disclosed in column 5 lines 53-61).  Haala also inherently discloses the claim 6 pressure sensor at column 6 lines 15-43 since the disclosed pressure range necessarily follows a sensed pressure as claimed and expressly discloses the claimed air movement device at column 3 line 58 as a pump 46 and vacuum port 50.
Claims 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin et al. (US 9,989,309).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Griffin, as teaching:
a method for drying a material in a container under a partial vacuum while maintaining a predetermined exchange rate of air through the container, wherein the container has a volume (see title and abstract), the method comprising: 
loading the material onto a plurality of platens in the container (expressly disclosed at column 2, lines 38-43 wherein the disclosed conveyor belts meets the claimed platens because both teach or claim material load); 
heating air in the container to a predetermined temperature (expressly disclosed at column 6, lines 43-53); 
reducing air pressure in the container to a predetermined level (expressly disclosed at column 7, lines 25-37); 
determining a volume air flow rate through the container (expressly disclosed at column 7 line 59 through column 8 line 9); 
determining whether the volume air flow rate is at a predetermined value when the air pressure is at the predetermined level (expressly disclosed at column 8, lines 22-40); and 
adjusting an area of an opening in the container when the volume flow rate is not at the predetermined value (expressly disclosed at column 8, line 50 through column 9 line 3).  Griffin also disclose the claim 10 element of an adjusting a flow rate of a depressurization system connected to the container when the volume air flow rate is not at the predetermined value (expressly disclosed at column 6, lines 43-53), the claim 11 feature wherein the area of the opening is increased when the volume air flow rate is below the predetermined value (expressly disclosed at column 8, line 50 through column 9 line 3), the claim 12 feature wherein a flow rate of a depressurization system is increased when the air pressure is above the predetermined level (expressly disclosed at column 8, lines 22-40), and the claim 13 feature wherein a flow rate of a depressurization system is increased when the volume air flow rate is below the predetermined value (expressly disclosed at column 3, line 62 through column 4 line 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Haala in view of Kieselbach et al. (US 5,937,536).  Haala discloses the claimed invention, as rejected above, except for the recited air change rate, temperature, or valve opening area.  It would have been an obvious matter of design choice to recited those features, since the teachings of Haala would perform as claimed, regardless of those features, and applicant has not claimed or specified the criticality of those features, as being necessary for patentability.  Further, Haala discloses the claimed invention, except for the recited plurality of trays.  Kieselbach, another vacuum drying system, discloses that recited feature at column 4 line 57 through column 5 line 34.  It would have been obvious to one skilled in the art to combine the teachings of Haala with the teachings of Kieselbach for the purpose of providing product support.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin.  Griffin discloses the claimed invention, as rejected above, except for the recited air change rate or absolute pressure level.  It would have been an obvious matter of design choice to recited those features, since the teachings of Griffin would perform as claimed, regardless of those features, and applicant has not claimed or specified the criticality of those features, as being necessary for patentability.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited with this action may teach one or more claim elements, but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References B, C, D, F, G, H, I, J, teach vacuum drying apparatus and methods thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Monday, August 8, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753